DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments against the rejection of claims 1-21 under 35 USC 101, Applicant argues the claims are not directed to an abstract idea; Examiner respectfully disagrees. Page 10 of Applicant’s arguments recites limitations relating to “displaying” and “receiving” steps, however these limitations have been analyzed to be additional elements under Step 2A- Prong Two analysis as noted in the updated 35 USC 101 rejection below. 
	Applicant further argues the claims integrate the alleged abstract idea into a practical application; Examiner respectfully disagrees. Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer and is beyond conventional use of components, as opposed to the efficiency of the process, or of any other technological aspect of the computer. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology. Furthermore, using a computer to perform tasks more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea. Therefore, the claims do not integrate the alleged abstract idea into a practical application.  Due to the amendments, an updated rejection is presented. 

The arguments against the rejection of claims 1-21 under 35 USC 102(a)(1) are rendered moot in view of the currently filed amendments. An updated rejection is presented below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7 are related to a method. Claims 8-14 are related to computer readable “non-transitory” storage media, and claims 15-21 recite a system. Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 15 includes limitations that recite at least one abstract idea. Specifically, independent claim 15 recites:

A system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to: 
receive, at one or more computing devices, a plurality of medical image records; 
receive, at the one or more computing devices, a protocol, the protocol including a plurality of measurements having an order; 
identify, at the one or more computing devices, a first digital image of the plurality of digital images, wherein a first measurement of the plurality of measurements can be performed on the first digital image; 
display, at the one or more computing devices and on a graphical user interface (GUI), the first digital image; 
receive, at the one or more computing devices and via the GUI, the first measurement performed by a user on the first medical image record, wherein the first measurement comprises a point-and-click-system; 
identify, at the one or more computing devices, a second digital image of the plurality of digital images, wherein a second measurement of the plurality of measurements can be performed on the second digital image; 
display, at the one or more computing devices and on the GUI, the second digital image; and 
receive, at the one or more computing devices and via the GUI, the second measurement performed by the user on the second medical image record, wherein the second measurement comprises a point and click system.

The Examiner submits that the foregoing underlined limitations constitute “methods of organizing human activity”, more specifically managing human interactions, because identifying a first a second digital image and then performing one of the measurements on the images, in the broadest reasonable interpretation, can be actions that are used to manage the activity of medical imaging.

The abstract idea recited in claims 1 and 8 are similar to that of claim 15.

Any limitations not identified above as part of the abstract idea are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claims 18-21, 4-7 and 10-14 further recite the steps of how the images should be identified and measured, therefore further reciting the abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)): 
receive, at one or more computing devices, a plurality of medical image records; 
receive, at the one or more computing devices, a protocol, the protocol including a plurality of measurements having an order (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec); 
identify, at the one or more computing devices (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), a first digital image of the plurality of digital images, wherein a first measurement of the plurality of measurements can be performed on the first digital image; 
display, at the one or more computing devices and on a graphical user interface (GUI), the first digital image; 
receive, at the one or more computing devices and via the GUI, the first measurement performed by a user on the first medical image record, wherein the first measurement comprises a point-and-click system (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)); 
identify, at the one or more computing devices (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), a second digital image of the plurality of digital images, wherein a second measurement of the plurality of measurements can be performed on the second digital image; 
display, at the one or more computing devices, the second digital image; and 
receive, at the one or more computing devices and via the GUI, the second measurement performed by the user on the second medical image record, wherein the second measurement comprises a point and click system (merely post solution activities as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. ).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. Claim 7 recites similar additional limitations.

Regarding the additional limitation of one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions, the one or more computing devices and the use of a point-and-click system to perform the first/second measurement, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Paragraph [0026] of Applicant’s Specification recites the use of a point a click system to perform the measurement, however Applicant does not provide adequate evidence or technical reasoning on how the point and click system is beyond conventional use of an on-interface measurement system to perform the observed abstract idea.

Regarding the additional limitations of receive, at one or more computing devices, a plurality of medical image records and receive, at the one or more computing devices, a protocol, the protocol including a plurality of measurements having an order, there are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of receiving/collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Regarding the additional limitation of display, at the one or more computing devices and on a graphical user interface (GUI), the first/second digital image and receive, at the one or more computing devices and via the GUI, the first/second measurement performed by a user on the first/second medical image record, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)). Merely displaying the images on the GUI that were evaluated and viewing on the GUI the calculations that were calculated in the abstract idea are considered as post-solution activities.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. Additional elements presented in claims 1 and 8 are similar. 

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to manage medical images, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claims 16-17 and 2-3 and 9-10 recite where the images and protocols were derived from, therefore further describe the pre-solution activity.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions, the one or more computing devices and the use of a point-and-click system to perform the first/second measurement, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Paragraph [0026] of Applicant’s Specification recites the use of a point a click system to perform the measurement, however Applicant does not provide adequate evidence or technical reasoning on how the point and click system is beyond conventional use of an on-interface measurement system to perform the observed abstract idea.

Regarding the additional limitations of receive, at one or more computing devices, a plurality of medical image records and receive, at the one or more computing devices, a protocol, the protocol including a plurality of measurements having an order, there are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of receiving/collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).

Regarding the additional limitation of display, at the one or more computing devices and on a graphical user interface (GUI), the first/second digital image and receive, at the one or more computing devices and via the GUI, the first/second measurement performed by a user on the first/second medical image record, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Merely displaying the images on the GUI that were evaluated and viewing on the GUI the calculations that were calculated in the abstract idea are considered as post-solution activities.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-21 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 USC 103 as being unpatentable over US 2020/0185084 A1 to Syeda-Mahmood et al. (“Syeda-Mahmood”) in view of US 2012/0185280 A1 to Kang et al. (“Kang”):

Regarding claim 1:
Syeda-Mahmood teaches a method of identifying medical image records, comprising: receiving, at one or more computing devices, a plurality of medical image records; ([0063]- The system includes a computing device to take in multiple medical records that are identified and classified by the system automatically.)
receiving, at the one or more computing devices, a protocol, the protocol including a plurality of measurements having an order; ([0038]- In order to classify the echocardiogram images, the system relies on deep learning to gather error measurements that are meant to be used to classify normal/abnormal regions on an image (this is interpreted as establishing a “protocol” for training the model to classify and identify the images based on how abnormal the shapes are). [0039]- Classification of the images is partially done on specific viewpoints of the images, indicating a certain order of views the image to do the image analysis.)
identifying, at the one or more computing devices, a first medical image record of the plurality of medical image records, wherein a first measurement of the plurality of measurements can be performed on the first medical image record; ([0049]- Classification of the images is first done on specific viewpoint of the images. Deviation measurements from normal shapes as described in [0038] are then used to further classify (or identify) an image as normal or abnormal (since multiple images can be classified, a first medical image record can be identified as normal, for example).)
displaying, at the one or more computing devices and on a graphical user interface (GUI), the first medical image record; receiving, at the one or more computing devices and via the GUI, the first measurement performed by a user on the first medical image record, …; ([0054]- Once identified, the cognitive system can output all of the medical images (which would include the first image) in a medical image viewer application, which is implemented on the computing device as described in [0061]. [0061]- Since the cognitive system that is used to classify the images is on the computing device, this implies the measurements as described in [0038] are received at the computing device (this would include normal measurements). [0070]- medical images can be shown on an interface including the abnormality measurement)
identifying, at the one or more computing devices, a second medical image record of the plurality of medical image records, wherein a second measurement of the plurality of measurements can be performed on the second medical image record; ([0049]- Classification of the images is first done on specific viewpoint of the images. Deviation measurements from normal shapes as described in [0038] are then used to further classify (or identify) an image as normal or abnormal (since multiple images can be classified, a second medical image record could be identified as abnormal, for example).)
displaying, at the one or more computing devices and on the GUI, the second medical image record; and receiving, at the one or more computing devices, the second measurement performed by the user on the second medical image record, …. ([0054]- Once identified, the cognitive system can output all of the medical images (which would include the second image) in a medical image viewer application, which is implemented on the computing device as described in [0061]. [0061]- Since the cognitive system that is used to classify the images is on the computing device, this implies the measurements as described in [0038] are received at the computing device (this would include abnormal measurements). [0070]- medical images can be shown on an interface including the abnormality measurement)
Syeda-Mahmood however does not teach:
wherein the first measurement comprises a point-and-click system
wherein the second measurement comprises a point-and click system
Kang however teaches before the effective filing date of the current invention that on a DICOM image, user input can start a measurement on an image by “clicking” on the interface which allows the user to create a new local measurement on the DICOM image (the point-and-click) (it can be implied the viewer can view multiple images, therefore can start a calculation for a first and second image) [0021]. The system can observe the cardiac phase via a DICOM image [0025].
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging before the effective filing date of the current invention to include the point-and click measurement system of Kang to the system of Syeda-Mahmood because it provides better DICOM editing means to conduct image analysis to alleviate the problem presented in [0003] of Kang.

Claims 8 and 15 are rejected in a similar manner to claim 1.

Regarding claim 2:
Syeda-Mahmood/Kang teaches all of the limitations of claim 1. Syeda-Mahmood further teaches wherein each medical image record of the plurality of medical image records comprises a Digital Imaging and Communications in Medicine ("DICOM") Service-Object Pair Instance. ([0039]- The system takes in image records in the DICOM format)

Claims 9 and 16 are rejected in a similar manner to claim 2.

Regarding claim 3:
Syeda-Mahmood/Kang teaches all of the limitations of claim 1. Syeda-Mahmood further teaches wherein each measurement of the protocol is associated with a view. ([0049]- The medical images are partially classified based on their viewpoint and the abnormal features are measured using a certain view)

Claims 10 and 17 are rejected in a similar manner to claim 3.

Regarding claim 4:
Syeda-Mahmood/Kang teaches all of the limitations of claim 3. Syeda-Mahmood further teaches wherein identifying the first medical image record is based at least in part on the view associated with the first medical image record; and wherein identifying the second medical image record is based at least in part on the view associated with the second medical image record. ([0040]- The system can identify multiple records. A viewpoint can be classified with the first record, and a second viewpoint could be classified with the second record accordingly.)

Claims 11 and 18 are rejected in a similar manner to claim 4.

Regarding claim 5:
Syeda-Mahmood/Kang teaches all of the limitations of claim 1. Syeda-Mahmood further teaches wherein each measurement of the protocol is associated with a cardiac cycle point. ([0022]- The views comprise of a cardiac cycle point)

Claims 12 and 19 are rejected in a similar manner to claim 5.

Regarding claim 6:
Syeda-Mahmood/Kang teaches all of the limitations of claim 5. Syeda-Mahmood further teaches wherein identifying the first medical image record is based at least in part on the cardiac cycle point associated with the first measurement; and wherein identifying the second medical image record is based at least in part on the cardiac cycle point associated with the second measurement. ([0022, 0039]- The cardiac cycle phase can be used to classify the image as well when identifying the medical images (finding an abnormal measurement can be acquired a a certain cardiac phase, and finding a normal measurement can be found in another certain cardiac phase, for example).)

Claims 13 and 20 are rejected in a similar manner to claim 6.

Regarding claim 7:
Syeda-Mahmood/Kang teaches all of the limitations of claim 1. Syeda-Mahmood further teaches wherein identifying the first medical image record is based at least in part on an image quality of the first medical image record; and wherein identifying the second medical image record is based at least in part on an image quality of the second medical image record. ([0047, 0048]- The quality of each of the many images can be identified as well by the system. Quality of the image boundary can be used to determine the boundaries that are necessary to classify normal/abnormal regions. Therefore, identifying the first medical image record is based at least in part on an image quality of the first medical image record (where the image could be classified as normal, for example); and wherein identifying the second medical image record is based at least in part on an image quality of the second medical image record (where the image is classified as abnormal, for example )

Claims 14 and 21 are rejected in a similar manner to claim 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        5/25/2022